Title: 30th.
From: Adams, John Quincy
To: 


       Snow’d hard all day. The weather very chilly and disagreeable. I finish’d the first book of the Cyropaedia; to admire the beauties of this book I must be much more acquainted with the Language, it is written in, than I am at present. The Events related in what I have gone through, are in themselves small, and not very interesting; related with a simplicity of style, adapted to them: the Conversation between Cambyses and Cyrus, which concludes the book, may perhaps be of great service to military Characters. In the Evening I read the 5th. Book of our Poem. This too seems to be entirely Episodic; and has no tendency to advance the Action, of the Poem; but it is in itself charming, and perhaps, if a Poem, is moral, instructive and entertaining it is not necessary that it should be confined to the severe rules of a phlegmatic, cold-blooded Critic. The Character and history of Irad appears to be an Imitation of that of Pallas, in Virgil, and the additional Circumstance of his being in Love, is not amiss. The Reflections upon the first fall, are noble, and pleasing, the different effects that the intention of Irad to join in the war, has upon Hezron, and Selima, are proper and natural. The Sentiment of Irad
       
        But doom’d to fall, should Heaven my life demand
        And death betide me from a heathen’s hand,
        I fall in Virtue’s cause. Far happier doom,
        In that bless’d path, to find a speedy tomb!
        Than, lost in sports, or sunk in shameful ease,
        To drag a worthless life, and swell inglorious days.
       
       ought to be that of every youth, who wishes for the applause of his Country, and the Esteem of mankind.
      